DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 09/15/22 is acknowledged. 

Status of Claims
Claims 8-14 are pending. 
In the submission filed on 09/15/22, claims 1-7 were cancelled and claims 8-14 were added.
Claims 8-14 are rejected.

Response to Arguments
Regarding the Examiner's Comments 
The previous Examiner's Comments have been rendered moot by virtue of the cancellation of claims 1-7.
Regarding the Claim Interpretation 
The previous Claim Interpretation has been rendered moot by virtue of the cancellation of claims 1-7.
Note: the fact that the "control unit" and "server control unit" are recited to include a processor and memory does not change the fact that the terms "control unit" and "server control unit" are means-plus-function terms. Note that these terms are not included in the rejection under 35 U.S.C. 112(b); they are merely being interpreted as means-plus-function terms.
Applicant states that the "other recited 'units'" are just parts of the "control unit 23" and "server control unit 42" (Response, p. 5). However, Applicant's disclosure contradicts this statement of Applicant. See, e.g., Fig. 2 (communication unit 27 is not part of control unit 23), Fig. 4 (server storage unit 43, server communication unit 41, and personal amount-of-points storage unit 433 are not part of server control unit 42). In any event, even if these units were part of the control unit and server control unit, this would not change the fact that the terms "communication unit," "server storage unit," "server communication unit," and "personal amount-of-points storage unit" are means-plus-function terms.
Regarding the Rejections under 35 U.S.C. 112
The previous rejections have been rendered moot by virtue of the cancellation of claims 1-7.
Regarding the Rejection under 35 U.S.C. 103
The previous rejections have been rendered moot by virtue of the cancellation of claims 1-7.
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the new mapping of the prior art to the claims / the new portions of the prior art being cited in the current rejection, and the additional alternative citation of legal precedent.  
Regarding the recited "correspondence table," Fig. 10, 1102, does teach a correspondence table including information on available instruments (e.g., "model year") corresponding with a number of points consumed for use of each instrument (e.g., cost of borrowing per hour). Clark's whitelist is not being cited as teaching the recited "correspondence table."
Regarding the last two paragraphs of claim 8, under the broadest reasonable interpretation Clark's locking/unlocking, immobilizing/disabling the immobilizer, and receiving power by the in-car device 2600 (0139-0143) teaches "starting" and "turning off" the instrument. Alternatively, "starting" is obvious in view of these teachings of Clark and legal precedent (automating a manual activity), as explained in the rejection in the body of the Office Action hereinbelow. 
Further explanation/detail as to how the prior art teaches the claims is provided in the rejection in the body of the Office Action hereinbelow.  

Examiner's Comments
Intended Use/Functional Language
Claim 14 recites:
"communicating … to identify …"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including
statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.
Optional Language/Contingent Limitations
Claim 14 recites "starting the surveying instrument when the server control unit determines the surveying instrument is available to the identified user, and subtracting, by the server control unit, a required number of points for use of the surveying instrument from points held by the identified user, and turning off the surveying instrument when the server control unit determines the surveying instrument not available to the identified user." In view of the words "when," the claim does not require that the recited operations "starting … and subtracting …" and "turning off …" actually be performed (the operations have to be performed only "when the server control unit determines the surveying instrument is [available or not available, respectively] to the identified user …"). 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Structure in Method Claims
Claim 14 recites:
"acquiring … wherein the surveying unit also includes a communication unit, …" 
"communicating … a management server that includes … a server communication unit, …" 
The recited "communication unit" and the "server communication unit" are not otherwise present in the claim and hence do not affect the method in a manipulative sense but amount to the mere claiming of the use of the structure. Such limitations are no entitled to full patentable weight. See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961). ("As to the rejection of the claims on the prior art references, we do not agree with the appellant that such structural limitations as are not disclosed by the references should be given patentable weight.  This argument is applicable to claims drawn to structure and not claims drawn to a method.  To be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure, which, in our opinion, is the case here. ... but, for the above stated reasons we are not convinced thereby that the differentiating structural characteristics in the claims result in a new and patentable method over the references.")

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims/is not entitled to full patentable weight. See rejection under 35 U.S.C. 103 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
claim 8: "a measuring unit configured to make measurements for a survey"; "a communication unit"; "a control unit"; "a server storage unit"; "a server communication unit"; "a server control unit"; "a personal amount-of-points storage unit"
claim 14: "the surveying unit"; "a communication unit"; "a control unit"; "an amount-of-points storage unit"; "a server storage unit"; "a server communication unit"; "a server control unit"
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis/Unclear Antecedent Basis
Claim 8 recites "when … not available … the surveying unit …." The underlined words lack antecedent basis.  
Claim 14 recites "acquiring … a personal authentication sensor … the surveying unit … a personal authentication sensor …." The underlined words lack antecedent basis. Regarding "a personal authentication sensor," it is not clear if the second instance refers to the first instance or not; if yes, the second instance should use "the" rather than "a"; if not, the second instance should be distinguished from the first instance.
Claims 9-13 are rejected by virtue of their dependency from a rejected claim.

Means Plus Function
Claim 8 recites "a communication [functional language] unit [generic placeholder]"; "a server communication [functional language] unit [generic placeholder]"; "a personal amount-of-points storage [functional language] unit [generic placeholder]."  
Claim 14 recites "a communication [functional language] unit [generic placeholder]"; "an amount-of-points storage [functional language] unit [generic placeholder]"; "a server communication [functional language] unit [generic placeholder]." 
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language, as indicated above, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. See specification as filed, paragraphs 0020, 0026, 0035 (communication unit), 0045 (server communication unit), 0054 (personal amount-of-points storage unit). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9-13 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Patent Application Publication No. 2011/0213629 A1), hereafter Clark, in view of Waypoint Technology Group ("Trimble GPS Mapping Systems for Rent"), hereafter Waypoint, and further in view of Meunier (U.S. Patent Application Publication No. 2002/0186144 A1), and further in part alternatively in view of legal precedent.

Regarding Claim 8
Clark teaches:
a plurality of … instruments (0021, 0152) each including … a communication unit (Fig. 26, 2604, 2606, 2608, 2610, 2612), a personal authentication sensor (0045), and a control unit (Fig. 2, 208, Fig. 4, 480, Fig. 26, 2600) including a processor and a memory (0067, 0139, 0136); and
a management server (Figs. 1 and 2, 107, Fig. 4, 402) including a server storage unit (Fig. 4, 416, 414), a server communication unit (Fig. 4, 418), and a server control unit (Fig. 4, 402, 412), and capable of communicating with each … instrument through a communication network (Fig. 4, 490), the server control unit including a processor (Fig. 4, 412, 0063-0065) and a memory (Fig. 4, 416, 0063-0065), wherein 
the server storage unit includes a personal identification information … having authentication information (0065, 0082), a personal amount-of-points storage unit that stores an amount of points purchased by a user (0052 "system can also provide for prepayment, for example, by purchasing credit beforehand"; see also Fig. 22 available balance, applied credit), and a correspondence table (Fig. 10, 1102, Fig. 11, 1202, 1204, 1206, 1208, 0138 database) between information (Fig. 10, 1102, Fig. 11, 1202, 1204, 1206, 1208) on available … instruments (cars, i.e., assets/tools, as per 0021, 0152) and a number of points consumed for use of each … instrument (Fig. 10, 1102, Fig. 11, "Pricing"), (0087; also 0119, 0138 reservations (past, present and future) include availability information and car/price information, see Fig. 13, 0092-0096, Fig. 14, 0099, Fig. 22; see also 0101-0108) 
the control unit (e.g., 0140, Fig. 26, 2600; 0066, Fig. 4, 480) of the … instrument is configured to identify a user from the personal identification information … based on authentication data acquired by the personal authentication sensor (0140, 0142, Fig. 26, 2612, 2618), and to request from the server control unit a determination as to whether the surveying instrument is available to an identified user, (0036 "device 208 [Fig. 2] … allow[s] the system to … help … borrowers to initiate … sharing transactions", 0066 (Fig. 4) "The server 402 uses its communication interface 418 to communicate with the user devices 426, the car devices 480, and other devices through the network 490. For example, the server 402 can receive requests to borrow cars through its communication interface 418, and can provide information regarding available cars through its communication interface 418." -- In other words, user device 426, car device 480, and other device can send request to server to borrow a car. Such request includes requesting the server to determine availability of car -- see Figs. 15, 16, 0101-0108 user searches for available cars, note Fig. 15, 1806-1812, 1828, Fig. 16, 1918, 1920.)
the server control unit is configured (Fig. 4, 406) to determine whether the … instrument is available to the identified user by referring to the correspondence table (Figs. 15 and 16, 0101-0108, e.g., search results page indicates availability, e.g., Fig. 15, 1828, Fig. 16, 1920; this determination of availability is made by referring to correspondence table shown in Figs. 10, 11, as demonstrated by the fact that the information (e.g., car year, type/brand, location) in the determination of availability, see Fig. 15, e.g., 1816, 1818, 1824, Fig. 16, 1910, 1906, 1902 is based on/ is the same information as information in the correspondence table, see Fig. 11, 1204, 1208, 1206, Fig. 10, 1102); see also 0119, 0138 system determines availability), in response to the request from the control unit of the … instrument (Figs. 15, 16, 0101-0108, search results page is in response to search (availability determination) request), such that
when the server control unit determines that the … instrument is available to the identified user, the server control unit subtracts a required number of points for use of the … instrument (0141 authorizes borrower's credit card for the cost of borrowing the car) from points purchased by the identified user (0052, Fig. 22, applied credit -- cost of borrowing may be deducted from pre-purchased credit), and starts the … instrument (unlocks car, disables immobilizer; in-car device includes card reader and connects to car's power, locks and immobilizer, and uses these connections to lock/unlock doors, receive power and immobilize/disable immobilizer) via the control unit (Figs. 26, 27, 2600, 2706, 0139-0141; 0066, Fig. 4, 480, 426; note the user device may also be deemed part of the control unit of the surveying instrument, as the claim does not require that the control unit of the surveying instrument be physically within/integral with the remainder of the surveying instrument) of the … instrument, and (0140-0143)
when the server control unit determines the … instrument is not available to the identified user, the server control unit turns off the … unit (locks, immobilizes) via the control unit of the … instrument. (0140-0143)
Regarding the limitation "starts the … instrument" (penultimate paragraph of claim 8), alternatively to the rejection set forth above, Clark, citations given above, teaches disabling the immobilizer, thereby enabling the borrower to start the car manually. It would be obvious to automate this manual starting of the car, that is, to have Clark's system/ server automatically start the car after disabling the immobilizer instead of having the borrower manually start the car after disabling the immobilizer, because this is simply "broadly providing an automatic … means to replace a manual activity which accomplishe[s] the same result[, which] is not sufficient to distinguish over the prior art." MPEP 2144.04.III. ("Legal Precedent as Source of Supporting Rationale," "AUTOMATING A MANUAL ACTIVITY")
Clark 0021, 0152 teaches that the sharing system can be used for "a wide variety of assets [including …] tools, equipment, and other devices …" but does not explicitly disclose particular kinds of tools. However, Waypoint teaches:
… surveying … including a measuring unit configured to make measurements for a survey, … (pp. 1-3)
… surveying … (pp. 1-3)
… surveying … surveying … (pp. 1-3)
… surveying … surveying … (pp. 1-3)
… surveying … surveying … (pp. 1-3)
… surveying … surveying … surveying … surveying … (pp. 1-3)
… surveying … surveying … surveying … (pp. 1-3)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Clark's systems and methods for sharing assets, by incorporating therein these teachings of Waypoint regarding rental (shared use) of a surveying instrument including a measuring unit configured to make measurements for a survey, because (1) Clark explicitly teaches sharing of tools, and a surveying instrument is a kind of tool, and (2) in order to accommodate a wide range of assets for sharing. See Clark, 0021, 0152. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A. 
Clark 0065, 0082 teaches storing user/account/verification/ authentication information but does not explicitly disclose that the information is stored in a database. However, Meunier teaches:
… database … (0182, 0187, see 0180-0187)
… database … (0182, 0187, see 0180-0187)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Clark's systems and methods for sharing assets, by incorporating Meunier's teachings of storing user/account/verification/authentication information in a database, because Clark explicitly teaches storing user information and requires organized storage of user/ authentication information in order for its systems and methods to work (e.g., to authorize users access to the cars they have reserved, see 0141-0143), and because storing organized information in a database is an efficient way to store organized information. Thus, too, the combination is obvious as being a matter of (A) combining prior art elements according to known methods to yield predictable results; (C) use of known technique to improve similar devices (methods, or products) in the same way; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. 

Regarding Claim 9
Clark in view of Waypoint and Meunier and in part alternatively in view of legal precedent teaches base claim 8. Clark further teaches:
wherein each … instrument further includes a display (0039, 0042-0043, Figs. 10-16), and wherein the control unit (Figs. 26, 27, 2600, 2706, 0140-0141; 0066, Fig. 4, 480, 426) of each … instrument is configured to display a screen (Figs. 15, 16) enabling the identified user to specify a condition (e.g., Fig. 15, 1804-1812, 1832-1836, Fig. 16, 1918), for use of the … instrument, on the display of the … instrument, and determine whether the … instrument is available under the specified condition referring to the table. (0101-0108, e.g., Figs. 15, 1814-1828, Fig. 16, 1902-1910, 1920; see also 0119, 0138, Figs. 10, 11, 13, 14)
Waypoint further teaches: 
… surveying … surveying … surveying … surveying … surveying … (pp. 1-3)

Regarding Claim 10
Clark in view of Waypoint and Meunier and in part alternatively in view of legal precedent teaches base claim 8. Clark further teaches:
wherein the server control unit is configured to determine whether the … instrument is available based on a predetermined condition (0101-0108, Fig. 15, 1804-1812 (predetermined condition), 1832-1836 (predetermined condition), 1814-1828 (availability determination), Fig. 16, 1918 (predetermined condition), 1902-1910 (availability determination), 1920 (availability determination), Fig. 4, 406, see also 0119, 0138)
Waypoint further teaches: 
… surveying … (pp. 1-3)

Regarding Claim 11
Claim 11 is rejected on the same rationale as claim 10. Claim 11 is identical to claim 10 except for its dependency. 

Regarding Claim 12
Clark in view of Waypoint and Meunier and in part alternatively in view of legal precedent teaches base claim 8. Clark further teaches:
wherein the control unit of the … instrument is configured to check whether the … instrument has become available to the identified user. (0140-0143 e.g., in-car device 2600 receives whitelist, then based on whitelist the in-car device 2600 determines that car is currently reserved for/made available to the user who reserved it, and accordingly the in-car device 2600 unlocks doors and disables immobilizer; alternatively Figs. 15, 16, 0101-0108, as explained in claim 8, specifically, with respect to the limitation "the server control unit is configured to determine whether the … instrument is available to the identified user …")
Waypoint further teaches: 
… surveying … surveying … (pp. 1-3)

Regarding Claim 13
Claim 13 is rejected on the same rationale as claim 12. Claim 13 is identical to claim 12 except for its dependency. 

Regarding Claim 14
Claim 14 is rejected on the same rationale as claim 8. 

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Elyea and Groarke teach asset sharing systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692 

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692